SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). FIRST QUARTER OF 2012 RESULTS Rio de Janeiro – May 15 , 2012 – Petrobras today announced its consolidated results stated in U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras reached U.S.$5,212 million in the first quarter of 2012.EBITDA in the first quarter of 2012 was U.S.$9,345 million, 2% lower compared to the first quarter of 2011. Highlights (in millions of U.S. dollars) For the first quarter of 4Q-2011 1Q12 X 4Q11 (%) 2 (%) 2,805 86 Consolidated net income attributable to the shareholders of Petrobras 5, 6, (21) Total domestic and international oil and natural gas 2,670 production (mbbl/d) 2,676 2,629 2 7, 20 EBITDA 9,345 9,510 (2) · Our total domestic and international oil and natural gas production increased 2% in the first quarter of 2012 compared to the first quarter of 2011, due mainly to production in the Jubarte, Marlim Sul, Caratinga, Albacora, Mexilhão and Uruguá fields, as well as to the pre-salt contribution of the Lula field. · Start-up of production of the Cascade deep water field situated in the Gulf of Mexico. · Discoveries in the pre-salt layer of the Santos Basin, specially in the Carioca Sela and Carcará and the one of Campos Basin called Pão de Açúcar. In addition, a new accumulation of oil and gas was discovered in the Solimões Basin situated in the Brazilian state of Amazonas. · A 3% increase in the production of oil products in the first quarter of 2012 compared to the first quarter of 2011. · Capital expenditures and investments in the first quarter of 2012 amounted to U.S.$10,194 million (7% higher compared to the first quarter of 2011), 52% of which was invested in Exploration & Production. · Theraising of funds of U.S.$7,2 b illion of bonds in the international capital markets with maturities of three, five, ten and thirty years. · Payment of U.S.$1,391 million of interest on shareholders’ equity in the first quarter of 2012, which corresponds to U.S.$0.12 per share. On March 19, 2012, our shareholders approved in the annual general shareholders’ meeting the payment of dividends in the amount of U.S.$834 million. The first portion of interest on shareholders’ equity, which is estimated to be paid to our shareholders by June 30, 2012, was provisioned in the amount of U.S.$1,432 million on March 31, 2012, corresponding to U.S.$0.1 per share. Comments from the CEO - Mrs. Maria das Graças Silva Foster Dear Shareholders and Investors, This is the first time that I am addressing you as the CEO of Petrobras. I am honored to assume such a responsibility and would like to make it clear that my style of management will be based on dialog with both the controlling and minority shareholders. I assure you that I am fully aware of the expertise of this Company’s workforce and its enormous capacity for overcoming challenges, which is unquestionably the main foundation for the execution of our growth project. My main focus, and that of the entire executive team, will be on executing the business plan, while ensuring operational efficiency and exercising control over costs. Whenever necessary, we will not hesitate to make adjustments and corrections, using the best technical and financial analysis procedures, preserving the liquidity and solvency of the Company and ensuring that it retains its investment grade status. Petrobras is highly capitalized and has an extraordinary portfolio of oil and gas assets, ensuring a highly promising future. In order to continue growing in a sustainable and profitable manner, we are closely monitoring all phases of the projects in our portfolio, which will allow us to retain the main guidelines of the previous management, albeit with a more precise degree of supervision and the correction of any eventual deviations. Petrobras aims to generate business growth and returns and is fully aware of its role as a partner in the development of those countries where it operates, creating the necessary scale for the prosperity of the goods and services industry, particularly in our core market, Brazil. Our results must also reflect the utmost respect for safety and the environment, and consequently, this management will be tireless in its efforts to ensure zero accident and leakage ratios in our operations. It is in this context that I present you with our results for the first quarter of 2012, re-emphasizing that we are fully committed to and capable of applying all the available resources in a disciplined manner in order to manage one of the world’s best investment portfolios, generating returns for our shareholders, investors and society as a whole. 2 FINANCIAL HIGHLIGHTS Main Items and Consolidated Economic Indicators For the first quarter of 4Q-2011 1Q12 X 4Q11 (%) Income statement data (in millions of U.S. Dollars, except for per share data) 2 (%) 36, 3 Sales revenues 37, 32, 15 9,614 19 Gross profit 11,451 11, (4) 4,161 60 Net i ncome before financial results and income taxes 6, 7,388 (10) 222 18 Financial income (expenses),net 263 1, (79) 2,805 86 C onsolidated net income attributable to the shareholders of Petrobras 5, 6, (21) 0.22 86 Basic and diluted earnings per share 1 0.
